Cir. 2001) (citation omitted); see also In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659,

673 (2d Cir. 2013); Fed. R. Civ. Pro. 12(b)(2). Prior to discovery, a plaintiff may survive

scrutiny of personal jurisdiction over a defendant by presenting, "[a] prima facie case [that]

requires . . . fact specific allegations or evidence showing that activity that constitutes the basis

of jurisdiction has taken place." Chirag v. MT Mar;da Marguerite Schiffahrts, 604 F. App'x 16,

19 (2d Cir. 2015) (citing Jazini v. Nissan Motor Co., 148 F.3d 181, 185 (2d Cir. 1998)); see

also In re Terrorist Attacks, 714 F.3d at 673 (citation omitted) ("In order to survive a motion to

dismiss for lack of personal jurisdiction, a plaintiff must make a prima facie showing that

jurisdiction exists."). All jurisdictional allegations "are construed in the light most favorable to

the plaintiff and doubts are resolved in the plaintiff's favor[.]" A.I. Trade Fin., Inc. v. Petra

Bank, 989 F.2d 76, 79-80 (2d Cir. 1993). However, the court "will not draw argumentative

inferences in the Plaintiff favor" and need not "accept as true a legal conclusion couched as a

factual allegation." In re Terrorist Attacks, 714 F.3d at 673 (citations omitted); see also Licci ex

rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

        In cases with diversity jurisdiction, the Court must engage in a two-part analysis to

determine whether personal jurisdiction exists. See Kernan v. Kurz-Hastings, Inc., 175 F.3d 236,

240 (2d Cir. 1999). First, the Court "must determine whether the plaintiff has shown that the

defendant is amenable to service of process under the forum state's laws; and second, it must

assess whether the comi's assertion ofjurisdiction under these laws comports with the

requirements of due process." Id. (citing Metropolitan Life Ins. Co. v. Robertson-Ceco Corp., 84

F.3d 560, 566 (2d Cir.1996)). Here, Plaintiff argues she can demonstrate both general

jurisdiction under New York C.P.L.R. § 301 and specific jurisdiction under C.P.L.R. § 302.




                                                  4
more, effective," "[a]lternative designs for hernia mesh products and/or procedures existed that

were and/or are less dangerous and equally, i[f] not more, effective, including the use of

polycarbonate and polystyrene as an alternative," and "[s]afer and more effective alternatives to

hernia mesh exist and have existed since the introduction of hernia mesh products into the

market . . . [including] the Shouldice Repair, McVay Repair, Bassini Repair, and Desarda

Repair." Am. Compl., W 42, 86-87. "Simply asserting that a feasible alternative design exists­

without pleading any supporting facts-is not sufficient to plead a defective design claim or to

put Defendant on notice as to what that design might be." Green v. Covidien LP, No. 18 CIV.

2939, 2019 WL 4142480, at *3 (S.D.N.Y. Aug. 30, 2019).

        Furthermore, even if Plaintiff had sufficiently shown that using polycarbonate and

polystyrene materials would be technically and economically feasible and result in a safer

design, these claims would fail. As courts in this circuit have noted, "alleging that the product

should not be used at all is insufficient to satisfy the feasible alternative design element." Green,

2019 WL 4142480, at *3 (citing Kennedy, 2019 WL 1429979, at *4); see also Dunham v.

Covidien LP, No. 19 CIV. 2851, 2019 WL 2461806, at *2 (S.D.N.Y. May 22, 2019) (dismissing

a similar design defect claim in a hernia mesh products liability case).

                   ii. Manufacturing Defect

       Under New York Law, "[t]o plead and prove a manufacturing flaw under either

negligence or strict liability, the plaintiff must show that a specific product unit was defective as

a result of 'some mishap in the manufacturing process itself, improper workmanship, or because

defective materials were used in construction,' and that the defect was the cause of plaintiff's

injury." Am. Guarnatee, 2010 WL 5480775, at *3 (quoting Colon ex rel. Molina v. BIC USA,

In c., 199 F.Supp.2d 53, 85 (S.D.N.Y.2001)). "Where the plaintiff does not allege a specific flaw


                                                 11
on these statements is fatal to her consumer fraud claim; these claims therefore are dismissed.

Dunham, 2019 WL 2461806, at *5 (dismissing a consumer fraud claim where Plaintiff did "not

allege sufficient facts to support a conclusion that any of [the defendant's] representations were

deceptive or false.").

                  c. Breach of Warranty

                     i. Express Breach of Warranty

        An express warranty is formed by "[a]ny affirmation of fact or promise made by the

seller to the buyer which relates to the goods' or 'any description of the goods' that is 'part of the

basis of the bargain."' Williamson, 2013 U.S. Dist. LEXIS 104445, 2013 WL 3833081, at *8

(quoting N.Y. U.C.C. § 2-313). While it is not required to use formal words such as "warrant" or

"guarantee," nor allege that the speaker had a specific intention to make a warranty, "an

affirmation merely of the value of the goods or a statement purp01iing to be merely the seller's

opinion or commendation of the goods does not create a warranty." Id. "To establish the breach

of an express warranty, the plaintiff must show that there was an 'affirmation of fact or promise

by the seller, the natural tendency of which [was] to induce the buyer to purchase' and that the

waiTanty was relied upon to the plaintiffs detriment." Goldin, 2013 WL 1759575, at *6 (citing

Barrettv. Black& Decker (US.) Inc., No. 06-CV-1970, 2008 WL 5170200, at *12 (S.D.N.Y.

Dec. 9, 2008)).

       In this case, Plaintiff alleges the Defendants warranted that the ProLite Mesh was safe,

effective and adequately tested in medical trials. See e.g., Am. Compl. WW 117, 128-129. Plaintiff

however fails to identify a specific warranty made by Defendants that was relied upon by

Plaintiff. Kennedy, 2019 WL 1429979, at *6 (citing Vianiav. Zimmer, Inc., No. 2: 17-cv-164,

2017 WL 5714725, at *5 (E.D.N.Y. Nov. 27, 2017)) (Plaintiffs "characterization of Defendant's



                                                 18
conscience require restitution." Beth Israel Med. Ch: v. Horizon Blue Cross & Blue Shield of

New Jersey, Inc., 448 F.3d 573,586 (2d Cir. 2006) (citing Kaye v. Grossman, 202 F.3d 611,616

(2d Cir.2000)) (internal quotation marks omitted). Because Plaintiff has neither plausibly

pleaded facts supporting a finding that the ProLite Mesh inserted in Plaintiff was defective nor

has she pled that the sale of said product was induced by misrepresentations or omissions,

restitution is not appropriate. See Kennedy, 2019 WL 1429979,at *8 (dismissing a Plaintiff's

unjust emichment claim in a case involving a hernia mesh because he "ha[d] not plausibly

pleaded facts demonstrating that Defendant's product was defective or that the sale was induced

through a misrepresentation,and thus there is no equitable basis for a requiring restitution."); see

also Green, 2019 WL 4142480,at *9; Dunham, 2019 WL 2461806,at *6.

               e. Punitive Damages

        In light of the Court's dismissal of Plaintiff's other claims,it is unnecessary for the Court

to reach Defendants' remaining contentions regarding dismissal of Plaintiff's prayer for punitive

damages,which is not a self-sustaining claim. ACR Sys., Inc. v. Woori Bank, 232 F. Supp. 3d

471,479 (S.D.N.Y. 2017) (citing Martin v. Dickson, 100 Fed.Appx. 14,16 (2d Cir. 2004)); see

also Green, 2019 WL 4142480,at *10; Kennedy, 2019 WL 1429979,at *8.

               f Loss ofConsortium

       Similarly,the Comi need not address Plaintiff's claims for loss of consortium. See

Dunham, 2019 WL 2461806,at *6 (S.D.N.Y. May 22,2019) (citing Jordan v. Lipsig, Sullivan,

Mallen & Liapakis, P.C., 689 F. Supp. 192,196 (S.D.N.Y. 1988)) ("A claim for loss of

consortium or services is a derivative action,and in the common law of New York,does not

exist 'independent of the injured spouse's right to maintain an action for injuries sustained."').




                                                 20
       c. Leave to Amend

       Pursuant to Federal Rules of Civil Procedure 15(a)(l) a pmiy may amend its complaint

once without leave of court up to 21 days after the service of either a responsive pleading or

various Fed. R. Civ. P. 12 motions. See Fed. R. Civ. P. 15(a)(l). After that time has expired,any

amendment requires the consent of the opposing parties or leave of comi. See Fed. R. Civ. P.

15(a)(2). Rule 15(a)(2) states "the court should freely give leave when justice so requires." Id.

The Supreme Court has instructed that "this mandate is to be heeded." Foman v. Davis, 371 U.S.

178,182 (1962). However,it is ultimately "within the sound discretion of the court whether to

grant leave to amend." John Hancock Mut. Fife Ins. Co. v. Ame1ford Int'! Corp., 22 F.3d 458,462

(2d Cir. 1994) (citing Foman, 371 U.S. at 178). Where "the moving party has unduly delayed or

acted in bad faith,the opposing party will be unfairly prejudiced if leave is granted,or the

proposed amendment is futile" comis in this circuit have denied motions to amend a

complaint. Agerbrink v. Model Serv. LLC, 155 F. Supp. 3d 448,452 (S.D.N.Y 2016).The Comi

finds that Defendants have not made a showing of bad faith or prejudice. Accordingly,Plaintiff is

GRANTED leave to amend her Complaint.

                                         CONCLUSION

       For the foregoing reasons,Defendants' Motions to Dismiss are GRANTED. However,

Plaintiff is GRANTED leave to amend her complaint. Plaintiff must submit her amended

complaint to the Court on or before March 5, 2020.

SO ORDERED.

Dated: February 6, 2020
       New York, New York                            �ARz.� �
                                                     United States District Judge




                                                21
